Citation Nr: 1454468	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  99-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for DJD of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.

5.  Entitlement to an effective date prior to September 3, 2002, for the award of a 10 percent evaluation for DJD of the right knee.

6.  Entitlement to an effective date prior to September 3, 2002, for the award of a 10 percent evaluation for DJD of the left knee.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1981 to February 1984; she was previously an ROTC cadet.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO granted service connection for DJD of the left and right knees, rated 10 percent each from September 3, 2002, and continued 10 percent evaluations for left and right knee chondromalacia patella.

In March 2011, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  

In the same decision, the Board also denied an earlier effective date for the award of a 100 percent evaluation for schizophrenia, denied service connection for obesity, and remanded a claim of service connection for diabetes mellitus.  The denials of the effective date and obesity claims were not appealed, and are final.  During the processing of the Board's remand directives, service connection for diabetes was granted in a May 2012 rating decision, fully granting the benefit sought on appeal.  None of these matters remain on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 1988 rating decision, service connection for chondromalacia patella of the left and right knees was granted.  Each was rated 10 percent disabling effective from February 8, 1988.  The rating was assigned under Diagnostic Code 5299-5257, indicating that the diagnosed disability was not listed in the rating Schedule (5299), but was rated by analogy to a listed condition based on the affected function, physical location, and symptomatology (5257, for other knee disabilities manifested by recurrent subluxation or lateral instability).  Examination in June 1988 showed noncompensable limitation of motion in flexion, negative x-rays, and medial laxity bilaterally.

In July 1995, the Veteran claimed entitlement to a total disability evaluation based on individual unemployability (TDIU) due to her service-connected psychiatric and knee disabilities.  When the TDIU claim came before the Board in February 1999, it was noted to include claims for increased evaluation of the knees.  As a result, the RO developed the claim and issued an August 1999 rating decision which purports to continue the 10 percent evaluations assigned for chondromalacia patella of each knee.  However, as the discussion in the decision and the associated Codesheet make clear, the evaluations were "continued" under Code 5299-5260; the RO changed the basis of the evaluation to consider limitation of flexion, and did not discuss the formerly considered instability.  It is not clear to the Board if the RO was merely adjusting the Code to reflect the new manifestations of the disability, or was in fact reducing the evaluation for instability in violation of Murray v. Shinseki, 24 Vet. App. 420 (2011) (a change in diagnostic code may constitute a reduction).

The RO then issued the August 2005 decision at issue here, in which service connection for DJD was granted and separate 10 percent evaluations were assigned for each knee in addition to the chondromalacia.  The new disability was rated under Code 5257-5003.  This is incorrect of several counts.  First, DJD is a listed disease with specific criteria and directives as to their application, and so rating by analogy or application of a hyphenated Code is inappropriate.  38 C.F.R. §§ 4.20, 4.27.  

Second, this resulted in the assignment of two 10 percent ratings per knee which were both based upon limitation of motion.  Code 5260 measures limitation of flexion, and Code 5003 directs that if the measured degree of limitation is not compensable, but is painful, as here, a 10 percent rating is assigned.  38 C.F.R. § 4.71a.  Such double compensation for the same manifestation of disability is prohibited as pyramiding.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

The RO's clear errors in assigning the current evaluations frustrates appellate review with regard to both the propriety of the ratings and their effective dates.  It is unclear what the intended impact of the August 1999 change of Codes was, and how that has impacted the currently appealed ratings, which are themselves in direct contradiction to the applicable law and regulations.  Remand is required for correction of the record and ratings before the Board can undertake its own appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, to include consideration of clear and unmistakable error in August 1999 and/or August 2005 rating decisions, to reconcile apparent conflicts in the currently assigned duplicative 10 percent evaluations for DJD and chondromalacia patella, bilaterally.  

2.  Review the claims file to ensure that all of the foregoing actions are completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



